DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1 and 5-11 are allowed. 
Claim 1 recites “A storage battery module comprising: battery cells, to be disposed inside a housing, arranged apart from each other, the arrangement defining spaces between the battery cells through which cooling air inflowing from a vent provided on the housing passes, surfaces on which terminals of the battery cells are disposed facing an open surface of the housing; a first member closing space between the terminals that are adjacent to each other and covering the open surface in a state where the terminals of the battery cells are exposed, the first member being an insulating member having a thermal resistance that is greater than or equal to a first threshold; a substrate opposing the battery cells across the member, the substrate including (i) holes through which the terminals are inserted, (ii) a conductor embedded in the substrate to electrically connect the terminals inserted through the holes, and (iii) a control circuit directly mounted on the substrate and connected to the conductor; and a second member opposing the first member across the substrate surrounding the terminals projecting from the holes of the substrate, and covering the substrate in a state where each of the terminals are exposed, the second member being an insulating member having a thermal resistance that is greater than or equal to a second threshold”. 
The closest prior art Kosugi et al. WO 2015178456 discloses a battery module 3 housed in a housing 6, including a plurality of battery cells and conductive members 8 and 9 for electrically connecting the battery cells . Each of the plurality of battery cells  has a pair of a positive and negative terminals 13/14 coupled to the conductive members 8 and 9. Kosugi further discloses a member 6B (first member)  made of synthetic resin material having insulating properties, the positive and negative terminals 13/14 are exposed from the opening 6f of first member 6B. On first member 6B a substrate 10 is provided, the substrate 10 is electrically connected to the conductive members 8 and 9, and monitors the voltage and temperature of the battery and uses a  control board for battery control. Examiner notes that any material will have a threshold, and the threshold is 0, and any element in existence will have a thermal resistance greater than or equal to 0.
However, Kosugi does not disclose an  arrangement defining spaces between the battery cells through which cooling air inflowing from a vent provided on the housing passes. Kosugi, alone or in combination, does not teach or suggest modification where, the substrate includes holes through which the terminals are inserted and the conductor that is embedded in the substrate or a second member opposing the first member across the substrate is provided  surrounding the terminals projecting from the holes of the substrate, and covering the substrate in a state where each of the terminals are exposed, the second member being an insulating member having thermal resistance that is greater than or equal to a second threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722            

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722